Citation Nr: 1343024	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral diabetic retinopathy, as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated 50 percent disabling. 

3.  Entitlement to an increased rating for service-connected diabetes mellitus, type 2 (DMII), currently rated 20 percent disabling. 

4.  Entitlement to an increased rating for service-connected left knee disability, currently rated 10 percent disabling. 

5.  Entitlement to an increased (compensable) rating for duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to a skin condition and "breakdown of [the Veteran's] nervous system" due to herbicide exposure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In August 2010 and March 2013, the Veteran submitted additional VA outpatient treatment records.  A remand for consideration by the agency of original jurisdiction (AOJ) is unnecessary, as the evidence does not relate to an eye condition.  Thus, a supplemental statement of the case covering this evidence is not required with respect to the eye issue being adjudicated in this appeal.

The issues of entitlement to increased ratings for PTSD, DMII, left knee disability, and duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDING OF FACT

The medical evidence of record does not demonstrate the presence of diabetic retinopathy of either eye.


CONCLUSION OF LAW

The criteria for service connection for bilateral diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in June 2009. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a medical opinion as to the presence of an eye disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
II. Analysis

In his application for service connection in May 2009, the Veteran stated that his vision had deteriorated within the past year and that his vision was not a problem until his DMII started.  In the October 2013 Informal Hearing Presentation, the Veteran's representative stated that the Veteran asserts that he has a vision disorder which is related to his service connected diabetes.  In this case, the Veteran seeks service connection for bilateral diabetic retinopathy, which he asserts is secondary to his service-connected DMII.  He has not advanced another theory of entitlement to service connection, nor has one been reasonably raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355 (2009) (holding that claims which have no support in the record need not be considered by the Board, because the Board is not obligated to consider "all possible" substantive theories of recovery, and that where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is in receipt of service connection for DMII based on in-service exposure to herbicides.  The Veteran's private physician, W.G.S., M.D. submitted treatment records noting a diagnosis of DMII in June 2006.  A VA outpatient treatment note dated in June 2006 noted that the Veteran was diagnosed with diabetes mellitus by a private physician.  In a letter received in March 2007, Dr. S. stated that the Veteran was diagnosed DMII in August 2006.  In a November 2007 letter, Dr. S. noted that the Veteran had cardiovascular and renal complications of DMII, however, he did not check the space noting the presence of any visual complications of that disability.  

A VA outpatient treatment record dated in October 2007 noted the Veteran was fitted with new eyeglasses.  He complained of blurred vision over the past year.  The Veteran's corrected distance visual acuity was 20/20, bilaterally.  The diagnoses were no diabetic retinopathy, and refractive error, hyperopia and presbyopia.

A VA diabetes mellitus examination was conducted in July 2008.  The examiner found that there were no visual symptoms related to the Veteran's DMII.  Although the Veteran complained of blurred vision, eye examination was normal.

A VA eye examination was conducted in July 2009.  The Veteran complained of mild distance blur with his current prescription.  He also noted that his eyes fell very irritated and that he suffers from a burning sensation.  He denied a history of diabetic eye disease.  Bilateral eye examination found no diabetic retinopathy or macular edema.  Visual fields were normal and the Veteran's corrected distance visual acuity was 20/20, bilaterally.  

A VA outpatient treatment record dated in March 2010 noted the Veteran was fitted with new eyeglasses.  He complained of his eyes occasionally feeling gritty.  The Veteran's corrected distance visual acuity was 20/25, right eye, and 20/20, left eye.  The diagnoses were no diabetic retinopathy, dry eye syndrome, hyperopia, astigmatism, and presbyopia.  

The Veteran has no current diagnosis of retinopathy.  In fact, such a diagnosis has been expressly ruled out on several medical examination reports.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for bilateral diabetic retinopathy is denied. 

To the extent that the medical evidence shows the Veteran has a refractive error of the eyes, the Board notes that congenital or developmental defects such as refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including hyperopia, astigmatism, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9. 

The Board acknowledges the Veteran's lay statements in support of his claim.  The Veteran stated in a statement dated in May 2009 that he was fitted with new eyeglasses and that his vision did not deteriorate until his DMII started.  In his substantive appeal dated in May 2010 he again noted that he required new eyeglasses because his DMII caused eye pain.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to speak to symptoms such as difficulty seeing, blurred vision, and eye pain, but he is not competent to determine the etiology of such symptoms.  As noted above, medical professionals have determined on multiple occasions that the Veteran does not have diabetic retinopathy of either eye.  Therefore, the Board concludes that a preponderance of the evidence is against the claim for service connection for bilateral diabetic retinopathy, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for bilateral diabetic retinopathy is denied.


REMAND

In the October 2013 Informal Hearing Presentation, the Veteran's representative pointed out that the Veteran's symptomatology related to the service-connected disabilities on appeal has increased in severity since the last VA compensation examinations conducted in 2009.  As the record may not accurately reflect the current severity of the service-connected disabilities, additional examinations are warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the U. S. Court of Appeals for Veterans Claims determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records pertaining to PTSD, DMII, left knee disability, duodenal ulcer, not currently of record, should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, an examination should be conducted by an examiner with appropriate expertise, to determine the current severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results should be reported in detail.

3.  Schedule the Veteran for a VA diabetes mellitus examination to determine the current severity of his service-connected diabetes mellitus.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and the results should be reported in detail.  

4.  Schedule the Veteran for a VA knee examination to address the severity of the Veteran's left knee disability.  The examiner should report the range of motion of the left knee, to include the point at which pain begins, as well as any functional loss due to pain, weakness, or diminished endurance.  The examiner should indicate whether there is objective evidence of instability or subluxation of the left knee.  All appropriate tests and studies should be conducted, and the results should be reported in detail.

5.  An examination should be conducted by an examiner with appropriate expertise, to determine the current severity of his service-connected duodenal ulcer.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results should be reported in detail.

6.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


